Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1, 2, and 5 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Anfray (WO 2019115461).
	In regards to claim 1, Anfray discloses, a vehicle occupant restraint structure, comprising: a vehicle seat provided in a cabin (front space 4 includes a driver's seat); a partition portion (10) that is disposed on a vehicle rear side with respect to the vehicle seat (see Fig.1)  and partitions the cabin in a front-rear direction of a vehicle (front space 4, rear space 3); and a restraint device (21,22) that is partially attached to the partition portion (the partition includes a seatbelt fastener and retractor ), includes a webbing (seat belt) that is withdrawable from a 
	In regards to claim 2, Anfray discloses the partition portion (10) is provided to bridge between a roof panel (8) and a floor panel (7) in an up-down direction of the vehicle, the roof panel (8) constituting a portion of the cabin (3,4) on a vehicle upper side and the floor panel (7) constituting a portion of the cabin on a vehicle lower side (see fig.1,3,5); and the vehicle occupant restraint structure further includes a first pillar portion (front side of 10) that is disposed on a first side of the partition portion in a width direction of the vehicle and extends in the up-down direction of the vehicle, a second pillar portion (back side of 10) that is disposed on a second side of the partition portion in the width direction of the vehicle and extends in the up-down direction of the vehicle, an upper cross portion (9, see fig. 3,5) that is connected to the first pillar portion and the second pillar portion directly or via first members, extends in the width direction of the vehicle, and reinforces the roof panel (8), and a lower cross portion (bottom of 10 see fig. 3,5 ) that is connected to the first pillar portion and the second pillar portion directly or via second members (lower plate 40, extends in the width direction of the vehicle, and reinforces the floor panel (7)(Figs.2,3).
	In regards to claim 5, Anfray discloses further comprising a reinforcement member (13) that reinforces a partition panel (10) and extends in an up-down direction of the vehicle, wherein the reinforcement member constitutes, with the partition panel, a closed sectional structure in which a section as viewed in the up-down direction of the vehicle is closed and that extends in the up-down direction of the vehicle. (See fig. 1,3,5).



Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claim 3 is rejected under 35 U.S.C. 103 as being unpatentable over Anfray (WO 2019115461) as applied to claim 1 above, and further in view of Karube (US 20160090062).
	In regards to claim 3, Anfray discloses the vehicle occupant restraint structure wherein the vehicle seat is disposed on a center side of the cabin (4) in a width direction of the vehicle. Anfray fails to explicitly disclose and the vehicle occupant restraint structure further includes a support portion that supports the vehicle seat with respect to the partition portion; and the restraint device includes a retractor (22) and a buckle, the retractor being attached to the partition portion and from which the webbing is withdrawable, and the buckle allowing a tongue plate provided on the webbing to be engaged and being attached to the vehicle seat or the support portion.  
	However, Karube discloses a vehicle occupant restraint structure including a support portion (50) that supports the vehicle seat (21) with respect to the partition portion (12), and the restraint device includes a retractor (52), and a buckle (55), the retractor attached to the partition portion (12) and from which the webbing is withdrawable (paragraph 0041), and the buckle (55) allowing a tongue plate (54) provided on the webbing (51) to be engaged and being attached to the vehicle seat or the support portion (paragraph 0042). It would have been obvious to a person of ordinary skill in the art, prior to the effective filing date, to combine Anfray with the teachings of Karube in order for the . 
Claim 4 is rejected under 35 U.S.C. 103 as being unpatentable over Anfray (WO 2019115461) as applied to claim 1 above, and further in view of Storer (US 7806452).
	In regards to claim 4, Anfray discloses, the partition portion (10) includes a partition panel (11,12) that has a plate shape extending in a width direction and in an up-down direction of the vehicle and is provided to bridge between a roof panel (8) and a floor panel (7) in the up-down direction of the vehicle, the roof panel constituting a portion of the cabin (3,4) on a vehicle upper side and the floor panel constituting a portion of the cabin on a vehicle lower side (see fig.1-3,5); the restraint device is partially attached to the partition panel (the fastener of the seatbelt assembly is attached to the partition). Anfray discloses the partition separates the front compartment 4 from the rear compartment 3 for security reasons, but Anfray fails to explicitly teach that the rear compartment 3 is a passenger compartment which also includes the vehicle seat. 
	However, Storer teaches a partition (10) that separates a cabin into a driver and passenger compartments (42,44 respectively). It would have been obvious to a person of ordinary skill in the art to modify the rear compartment of Anfray with Storer in order to provide vehicle seats for passengers. Storer teaches a vehicle partition may be used as a barrier to separate front and rear occupant areas of a vehicle to protect the driver or a passenger in the front occupant area.
Claim 6 is rejected under 35 U.S.C. 103 as being unpatentable over Anfray (WO 2019115461)  as applied to claim 1 above, and further in view of Yamamoto (US 8998283).
	In regards to claim 6, Anfray fails to disclose wherein a pair of partition panels is provided and the partition panels are disposed at an interval from each other in the front-rear direction of the vehicle. However, Yamata discloses an additional panel spaced in the front-rear direction of the vehicle behind 
	It would have been obvious to a person of ordinary skill in the art to combine Anfray with Yamamoto in order to provide partitions protecting each seat or seat row, and in combination a pair of Anfray's partition panels are provided and disposed at an interval from each other in the front-rear direction of the vehicle thereby partitioning each passenger seat or seat row. 

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. PTO-892 teaches vehicle occupant restraint structures with partitions and restraint devices attached thereto.  

Any inquiry concerning this communication or earlier communications from the examiner should be directed to CAITLIN ANNE MILLER whose telephone number is (571)272-4356. The examiner can normally be reached M-F 8:00am-5:00pm (est).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Paul Dickson can be reached on 571-272-7742. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To 





/C.A.M./Examiner, Art Unit 3616                                                                                                                                                                                                        


/PAUL N DICKSON/Supervisory Patent Examiner, Art Unit 3616